Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-15-2005

Howard v. Fanelle
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2357




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Howard v. Fanelle" (2005). 2005 Decisions. Paper 1351.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1351


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                       No. 04-2357


      TESSA HOWARD; SABIA HOWARD, a minor,
           by her parent and natural guardian
        TESSA HOWARD; ISRAEL WILLIAMS;
                 JAMES WILLIAMS,

                                                        Appellants

                            v.

  WINSLOW TOWNSHIP; D. FANELLE, PATROLMAN;
        KEVIN BRUNDAGE, PATROLMAN;
 PATROLMAN CUNNINGHAM; PATROLMAN ROMEO;
      FIRST UNION BANK; AUDREY NEVITT;
                JOHN DOES 1-20


      On Appeal from the United States District Court
             for the District of New Jersey
                (D.C. Civ. No. 00-02441)
      Honorable Joseph H. Rodriguez, District Judge


        Submitted under Third Circuit LAR 34.1(a)
                     April 8, 2005

BEFORE: BARRY, AMBRO, and GREENBERG, Circuit Judges

                  (Filed: April 15, 2005)


               OPINION OF THE COURT
GREENBERG, Circuit Judge.

       This matter comes on before this court on the appeal of plaintiff-appellants Tessa

Howard, Sabia Howard, a minor by her parent and natural guardian Tessa Howard, Israel

Williams, and James Williams from two orders entered on April 22, 2004, denying their

motions for a directed verdict, effectively a judgment as a matter of law, or a new trial,

following the return of a jury verdict in favor of defendant-appellees Township of

Winslow and certain of its police officers in this civil rights action. The action arose out

of the circumstance that Winslow Township’s police officers briefly detained appellants

at a bank in the township when the officers incorrectly believed that appellants might be

involved in a robbery at the bank. The district court had jurisdiction under 28 U.S.C. §

1331(a) and 1367 and we have jurisdiction under 28 U.S.C. § 1291.

       Appellants have a heavy burden on this appeal as they lost this case at a jury trial.

Though it is true that we exercise plenary review of an order denying a motion for a

judgment as a matter of law, such a motion when made by a plaintiff “should be granted

only if, viewing the evidence in the light most favorable to the nonmovant [the Township

and its officers] and giving it the advantage of every fair and reasonable inference, there

is insufficient evidence from which a jury reasonably could [not] find liability.”

Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993). Moreover, our

review of an order denying a motion for a new trial ordinarily is not plenary, and thus we

can reverse the denial of the motion only if the district court abused its discretion in



                                              2
denying it. Id. at 1167.

       The appellants state their contentions as follows:

       I. The district court for the District of New Jersey erred in failing to grant
       appellants’ motion for directed verdict and/or new trial pursuant to Federal
       rules of Civil Procedure 50(b) and 59(a), because the jury’s verdict is
       against the clear weight of the evidence; it was inconsistent with the facts
       and the law; there is no evidentiary basis for a reasonable jury to find that
       (A) appellees did not search and seize appellants, (B) that appellees had a
       reasonable suspicion to stop appellants, (C) appellees did not use excessive
       force, and (D) defense counsel’s statements during closing arguments were
       blatantly prejudicial.

              A. Motion for directed verdict pursuant to Federal Rule of
              Civil Procedure 50(b) is distinct from a motion for a new trial
              pursuant to Federal Rule of Civil Procedure 59(a).

              B. A motion for directed verdict should be granted if there
              can be only one reasonable conclusion as to the verdict
              whereas whether a new trial is granted is left to the sound
              discretion of the trial court.

              C. The jury’s verdict is against the clear weight of the
              evidence; inconsistent with the facts and the law; there is no
              evidentiary basis for a reasonable jury to find that (A)
              appellees did not search and seize appellants, (B) that
              appellees had a reasonable suspicion to stop appellants, (C)
              appellees did not use excessive force, and (D) defense
              counsel’s statements during closing arguments were blatantly
              prejudicial.

                     1. There is no evidentiary basis for a reasonable
                     jury to find that appellees did not search and
                     [seize] appellants, and that [appellees] had
                     reasonable suspicion to stop appellants.

                     2. There is no evidentiary basis for a reasonable
                     jury to find that the appellees did not use
                     excessive force against appellants.

                                             3
                      3. Appellees lacked adequate training and
                      supervision.

                      4. The statements of defense counsel during
                      closing arguments were blatantly prejudicial.

       II. The district court for the District of New Jersey erred in failing to grant
       appellants’ motion for directed verdict and/or sanctions against appellees
       pursuant to Federal Rules of Civil Procedure 26(e) and 37(c)(1) when
       appellees and defense counsel withheld discoverable information.

Appellants br. at iii-iv.

       We have reviewed this matter extensively and find no possible basis to disturb the

verdict or the district court’s subsequent disposition of the post-trial motions. Overall this

case raised classic jury questions and thus the district court was correct to submit the

matter to the jury. The jury found in favor of the appellees and the appellants are bound

by the result. Finally, we see no basis to upset the district court’s denial of relief to

appellants predicated on appellees’ alleged discovery and trial abuses.

       The orders of April 22, 2004, will be affirmed.




                                               4